Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160431(40)
  160432                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  MARC SLIS and 906 VAPOR,                                                                             Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiffs-Appellees,
                                                                     SC: 160431
  v                                                                  COA: 351211
                                                                     Ct of Claims: 19-000152-MZ
  STATE OF MICHIGAN and DEPARTMENT
  OF HEALTH AND HUMAN SERVICES,
             Defendants-Appellants.
  __________________________________________/

  A CLEAN CIGARETTE CORPORATION,
            Plaintiff-Appellee,
                                                                     SC: 160432
  v                                                                  COA: 351212
                                                                     Ct of Claims: 19-000154-MZ
  GOVERNOR, STATE OF MICHIGAN, and
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,
             Defendants-Appellants.
  __________________________________________/

          On order of the Chief Justice, the motion of Terrill Bravender, M.D., M.P.H., to file
  a brief amicus curiae is GRANTED. The amicus brief submitted on December 3, 2019, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2019

                                                                               Clerk